Exhibit 10.1






September 5, 2017


Mr. Varun Laroyia
[Home address redacted]


Dear Varun,


I am delighted to offer you the position of Chief Financial Officer & Executive
Vice President of LKQ Corporation (LKQ). In this position, you will report to
me, your office will be located at LKQ’s corporate headquarters in Chicago, IL,
and your anticipated start date will be on or about October 1, 2017. Please note
that this offer is confidential and is subject to the approval of the LKQ Board
of Directors. Details of this offer are as follows:


Base Salary: Your bi-weekly base salary will be $19,230.77 ($500,000 annually)
less required state and federal tax withholding and any other deductions you
authorize to be withheld from your pay.


Annual Bonus Plan: You will be a participant in the LKQ Management Incentive
Plan (MIP) with a bonus opportunity of 35% at threshold, 50% at target, and 110%
at maximum. Awards under this program are calculated as a percentage of your
weighted-average base salary for the bonus year. Awards under this program are
based on the earnings per share (EPS) goals established by the Compensation
Committee each year, although the Committee has the discretion to use other
metrics. Payments, if any, under this program are normally paid in the first
quarter following the end of the bonus plan year. Notwithstanding the foregoing,
all bonus awards are subject to the terms of the MIP, including but not limited
to the right of LKQ to modify and/or terminate or replace this program at its
discretion. For 2017, since you will be forfeiting your 2017 bonus with your
current employer, in lieu of being eligible for a contingent award under the
Company’s 2017 MIP, we will pay you a one-time bonus of $350,000, which will not
be contingent on the achievement of goals and will be paid to you in March 2018
when other LKQ employees receive their 2017 bonus payment.


Long Term Incentive Plan: You will be a participant in the LKQ Corporation Long
Term Incentive Plan (LTIP) with an earnings opportunity of 36% at threshold, 71%
at target and 142% at maximum. Upon employment with the Company, you will
participate in the Plan for the existing performance period January 1, 2017
through December 31, 2019. Payments, if any, under this Plan are in cash and are
calculated based on the performance of LKQ measured by the growth of our
earnings per share, revenue and return on equity from the base year (2016) to
the final year of the performance period (2019). The amount of your performance
award will be calculated using your base salary at the end of the performance
period. Provided LKQ meets the goals established under the LTIP and you are an
employee of LKQ at the end of the performance period, you will receive a payment
in the first quarter of 2020 and such payment will be pro-rated to reflect the
actual number of full months of your employment with the Company during the
performance period. It is currently anticipated that the Compensation Committee
will establish a new three-year performance period and related metrics under the
LTIP each year. Notwithstanding the foregoing, all long term incentive awards
are subject to the terms of the LTIP, including but not limited to the right of
LKQ to modify and/or terminate or replace this program at its discretion.


Equity Program: As a senior executive of the Company, you will be eligible to
participate in the LKQ Corporation 1998 Equity Incentive Plan (EIP) under which
you will receive annual grants of equity awards, currently Restricted Stock
Units (“RSUs”). Annual RSUs are typically issued in January each year. In
January 2018, the nominal value of the RSUs issued to you will equal $1,177,000
and the actual number of RSUs issued will be equal to $1,177,000 divided by the
volume weighted average price per share on the Nasdaq Global Select Market of
the common stock of LKQ on the grant date. For future years, it is currently
anticipated that the nominal value of RSUs issued will be generally consistent
with past amounts for the CFO position and the exact number of RSUs will be
determined pursuant to the terms of the EIP. Each RSU will convert into one
share of LKQ common stock on the applicable vesting date. The vesting conditions
for the RSU grants are at the discretion of the Compensation Committee. Recently
the Committee has used the following two vesting conditions, each of which must
be satisfied: (a) time-based vesting equal to 16.67%





--------------------------------------------------------------------------------

Exhibit 10.1


of the total number of RSUs every six months; and (b) a performance-based
condition of positive fully-diluted earnings per share of the Company (subject
to adjustment for certain extraordinary items) for any of the first five fiscal
years ending after the grant date. Notwithstanding the foregoing, all RSUs are
subject to the terms of the EIP, including but not limited to the right of LKQ
to modify and/or terminate or replace this program at its discretion.


Sign-On Incentive: Since you will be forfeiting your equity and long-term
incentives with your current employer, you will receive an additional grant of
RSUs under the EIP with a value equal to $1,900,000. The actual number of RSUs
issued will be equal to $1,900,000 divided by the volume weighted average price
per share on the Nasdaq Global Select Market of the common stock of LKQ on your
first day of employment. These RSUs will vest with respect to (a) 13.33% of the
total number of RSUs (rounded to the nearest whole number) on each of the
following dates: (i) 1/16/18, (ii) 7/16/18, (iii) 1/14/19, (iv) 7/15/19, (v)
1/14/20, and (vi) 7/14/20; and (b) 5.0% of the total number of RSUs (rounded to
the nearest whole number) on each of the following dates: (i) 1/14/21, (ii)
7/14/21, (iii) 1/14/22, and (iv) 7/14/22. This grant will be subject to the
terms and conditions of the EIP; however, should you voluntarily leave the
employment of the Company, all unvested amounts shall be forfeited. Should you
be released from employment with the Company for reasons other than for “cause,”
or if you die or become disabled (as defined in the EIP), all unvested RSUs
shall immediately vest.


Relocation Allowance: If you move your principal residence to the Chicago area
on or before September 1, 2018 (as anticipated), LKQ will reimburse to you -- up
to a maximum of $25,000 -- the expenses incurred by you and associated with the
shipment of your personal belongings to your new residence in the Chicago area.
You will need to provide receipts for reimbursement of these expenses, in
accordance with the Company’s reimbursement policies and requirements.


Severance Policy and Change of Control Agreement: As Chief Financial Officer,
you will be covered by the LKQ Corporation Severance Policy for Key Executives
(the terms of which are summarized in and a copy of which is attached as Exhibit
10.1 to the Form 8-K filed by LKQ with the SEC on July 28, 2014), and LKQ would
enter into with you a Change of Control Agreement in substantially the form of
agreement attached as Exhibit 10.7 to the Form 10-Q filed by LKQ with the SEC on
May 1, 2015.


Employee Benefits (Health & Welfare): Upon completion of ninety days of
employment you will become eligible to participate in the LKQ benefits program
that includes medical, dental, disability, vision and life insurance. A program
guide summarizing these benefits is enclosed for your review. You will be
contacted by our employee benefits department on the enrollment process and the
benefits available to you and your eligible dependents. If you need to elect
COBRA coverage from your current employer until LKQ employee benefits are
effective, this cost will be reimbursed to you.


Retirement Savings Plan: You will be eligible to enroll in our qualified 401(k)
plan after six months of employment. Prior to reaching six months, you will
receive a welcome packet from Wells Fargo with enrollment instructions. You will
be 100% vested in employer contributions after four years of service. Due to IRS
regulations on the contributions of highly-compensated employees, your
contributions to our qualified 401(k) plan would be capped at 4.5% of your
salary. However, LKQ offers an alternative retirement option through our
nonqualified “Plus Plan,” which enables you to contribute up to 100% of your
salary and 100% of your bonus, pretax. You will be eligible to participate in
the nonqualified plan at the start of your employment with LKQ and will receive
an “Enrollment Announcement” upon your arrival at LKQ.


PTO (Paid Time Off): You will be eligible for 18 days of PTO under our paid time
off program.


Pre-Employment Requirements: It is important to inform you that this offer of
employment is contingent upon your satisfying our pre-employment
requirements, including but not limited to an acceptable background check for
which you will need to complete a separate authorization.  Also, you must
complete an I-9 Employment Eligibility Verification within three business days
of your first day of work. Additionally, certain items in this offer letter
(e.g., participation in the LTIP and equity grants) are subject to the approval
of LKQ’s Compensation Committee.







--------------------------------------------------------------------------------

Exhibit 10.1


Employment at Will: Your employment with LKQ is at-will, meaning that either
party may terminate the relationship at any time with or without cause and with
or without notice.  Your signature below indicates acceptance of this position
and acknowledgment that this is an at-will employment relationship.


Representation by You: You represent that you are free to accept employment with
LKQ without any contractual restrictions, express or implied, of any kind
(including, without limitation, obligations to prior employers or investors,
including any non-compete, non-solicitation or confidentiality obligations).


I look forward to your positive response to this offer. Upon acceptance of this
offer, we will submit the proposal to LKQ’s Compensation Committee for approval
and you will be contacted by Matt McKay, Senior Vice President, Human Resources,
who will assist you through our pre-employment process. Should you have any
questions on the pre-employment process or the terms of this offer, please
contact Matt or me. Thank you.


Sincerely,


/s/ Dominick Zarcone
Dominick Zarcone


Cc: Matt McKay




Accepted and agreed to by:




/s/ Varun Laroyia
Varun Laroyia





